Citation Nr: 1119246	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  08-03 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty from May 1980 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 decision and October 2006 notice of decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which denied service connection for PTSD.  The Veteran filed a timely Notice of Disagreement (NOD) in March 2007 and requested a review by a Decision Review Officer (DRO).  An informal conference was held by the DRO in July 2007.  The notes of said conference are included in the claims file.  Subsequently, in December 2007, the RO provided a Statement of the Case (SOC).  In January 2008, the Veteran filed a timely substantive appeal to the Board.

At the Veteran's request, a hearing before the Board, sitting at the RO (Travel Board hearing), was held in May 2008 by a Veterans Law Judge who is no longer employed by the Board.  A transcript of the hearing is of record.

In December 2008, the Board remanded the Veteran's claim for further evidentiary development.  The Veteran's claim has been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

As noted above, the Veteran testified before a Veterans Law Judge (VLJ) in May 2008 and the issue currently on appeal was remanded by the Board in December 2008 for further development.  Since the December 2008 remand, the VLJ who conducted the May 2008 hearing is no longer employed by the Board.  Pursuant to 38 C.F.R. § 20.717 (2010), the Veteran was afforded the opportunity to testify at another Board personal hearing.  In November 2010, the Veteran submitted a statement requesting to be scheduled for a Board personal hearing before a VLJ, seated at the local RO (Travel Board hearing).  As the Veteran has requested a hearing, this matter should be REMANDED to schedule the Veteran for a Board personal hearing at the RO per this request.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2010).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board personal hearing before a VLJ, sitting at the RO (i.e. Travel Board hearing), per the Veteran's request.  Appropriate notification should be given to the Veteran and the representative and such notification should be documented and associated with the claims folder.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

